Citation Nr: 0405682	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  96-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1996 rating decision 
of the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico regional office (RO). 

The issue of entitlement to a rating in excess of 10 percent 
for service connected low back strain was before the Board in 
January 2001, but was remanded by the undersigned for 
additional development.  Subsequently, March 2003 and July 
2003 rating actions continued the prior denial.


REMAND

The veteran claims he is entitled to an increased evaluation 
for low back strain, currently evaluated as 10 percent 
disabling.

However, the Board notes that the most recent VA examination 
relating to the veteran's service-connected back disability 
took place in November 1999.  Further, in the appellant's 
brief, dated February 2004, the veteran's representative 
indicated that the veteran's disability had worsened, and 
specifically requested a current VA medical examination to 
ascertain the nature of the veteran's current back pathology.
 
The Board is of the opinion that a more recent VA orthopedic 
examination is required in order to properly adjudicate the 
veteran's claim.  

It is also noted that the veteran has a history of outpatient 
treatment from VA medical facilities in Puerto Rico, and the 
Board finds that medical records associated with the 
veteran's treatment may be available, but not associated with 
the claims folder. 

Finally, the Board notes that new regulations with respect to 
rating diseases and injuries of the spine became effective 
September 26, 2003, and were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  In 
order to ensure due process of the veteran's claim, the RO 
must have an opportunity to review the veteran's claim for 
entitlement to an increased evaluation for low back strain.

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), and other applicable legal 
precedent.  

2.  The RO should obtain the complete 
records of treatment of the veteran from 
the VA Medical Center in San Juan, Puerto 
Rico, from May 2000 to date, and from the 
VA facility in Ponce, Puerto Rico, from 
February 2003 to date.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should also schedule the 
veteran for a VA examination by an 
orthopedist in order to determine the 
current level of disability associated 
with his service-connected low back 
strain.  The examiner should review all 
relevant documents associated with the 
claims folder, including the VA 
examination report dated November 1999.

The examiner should also identify any 
chronic orthopedic manifestations, like 
limitation of motion (specified in 
degrees), functional loss due to pain, or 
demonstrable muscle spasm, and whether or 
not they (if present) result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The claims folder, a 
copy of this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examination.  

4.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to an increased evaluation 
for low back strain, currently evaluated 
as 10 percent disabling (with 
consideration given to the new general 
rating formula for diseases and injuries 
of the spine).  If the veteran's claim 
remains denied, a supplemental statement 
of the case should be issued and the 
veteran provided with an appropriate 
opportunity to respond.

The veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




